DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 62-81 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a method of disposing a selected micro-object of a plurality of micro-objects within a chamber (claim 72: plurality of chambers) of a microfluidic device, the method comprising: introducing the plurality of micro-objects into a flow path of a microfluidic device, wherein the chamber (claim 72: each of the plurality of chambers)  comprises an opening to the flow path; projecting a first light sequence into the microfluidic device, the first light sequence comprising a light bar having a starting position within the chamber (claim 72: each of the plurality of chambers), wherein, during the projection of the first light sequence, the light bar moves from the starting position to an ending position in the flow path, thereby excluding micro-objects of the plurality of micro-objects from a chamber portion proximal to the flow path; and projecting a second light sequence (claim 72: plurality of second light sequences) into the microfluidic device, the second light sequence comprising one or more shapes configured to at least partially surround the selected micro-object, wherein, during the projection of the second light sequence, the one or more shapes move into the chamber, thereby disposing the selected micro-object therein.  The closest prior art of record, US 2014/0116881 , teach a light trap or cage 304 that moves micro-objects 116 to a chamber 110 (Fig. 3; para. 0056), but fails to teach a first light bar that moves from a starting position within the chamber to a flow path and then a second light sequences to move the micro-object into the chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798